MEMORANDUM DECISION
                                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                                  Apr 15 2016, 8:12 am
this Memorandum Decision shall not be
                                                                                            CLERK
regarded as precedent or cited before any                                               Indiana Supreme Court
                                                                                           Court of Appeals
court except for the purpose of establishing                                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Tyrone Goodman                                            Gregory F. Zoeller
Carlisle, Indiana                                         Attorney General of Indiana

                                                          Jodi Kathryn Stein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyrone Goodman,                                           April 15, 2016
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          45A05-1510-PC-1568
        v.                                                Appeal from the Lake Superior
                                                          Court
State of Indiana,                                         The Honorable Salvador Vasquez,
Appellee-Respondent.                                      Judge
                                                          The Honorable Kathleen A.
                                                          Sullivan, Magistrate
                                                          Trial Court Cause No.
                                                          45G01-1307-PC-11



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 1 of 19
                                           Case Summary
[1]   In 2005, Appellant-Petitioner Tyrone Goodman was sentenced to an aggregate

      term of seventy-eight years after he pled guilty to Class A felony robbery, Class

      B felony robbery, Class C felony robbery, and Class C felony forgery.

      Goodman’s sentence was affirmed on direct appeal. Goodman filed a pro-se

      petition for post-conviction relief (“PCR”) in July of 2013. On September 18,

      2015, the post-conviction court issued an order denying Goodman’s petition.

      Goodman has appealed, arguing that the post-conviction court erroneously

      found that (1) his guilty plea was made knowingly, intelligently, and

      voluntarily; (2) the factual basis was sufficient to support his guilty plea relating

      to the Class B felony robbery charge; and (3) he did not suffer ineffective

      assistance of trial counsel. We affirm.



                            Facts and Procedural History
[2]   Our memorandum decision in Goodman’s prior direct appeal, which was

      handed down on August 14, 2006, instructs us as to the underlying facts and

      procedural history leading to this post-conviction appeal:

              On March 2, 2005, Goodman and an accomplice parked outside
              the home of eighty-three year old Mary Dreiser in Hobart,
              Indiana. When Dreiser returned home, Goodman’s accomplice
              approached her and asked for directions. As Dreiser began to
              respond, Goodman’s accomplice grabbed her purse and knocked
              her to the ground. Dreiser sustained a hip injury from the fall
              and had to have hip replacement surgery.



      Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 2 of 19
        On March 5, 2005, Goodman went to Merrillville, Indiana,
        where he encountered Bonnie Armstrong. Goodman
        approached Armstrong and took her purse. In doing so,
        Goodman pushed Armstrong against a rail, causing bruising and
        soreness to her arm.

        Later that same day, Goodman went to a Linens N’ Things store
        in Highland, Indiana. Carmen Milojkovitch was inside the store
        returning an item she had purchased. Milojkovitch’s eleven-year
        old daughter remained outside in the car with Milojkovitch’s
        purse. When Milojkovitch exited the store, she saw Goodman
        reach inside her car and take her purse. Milojkovitch ran up to
        Goodman and grabbed the strap of her purse. The two struggled
        for a few moments until the purse strap broke. Milojkovitch fell
        to the ground, and Goodman fled with the purse. Inside
        Milojkovitch’s purse was her checkbook. On March 9, 2005,
        Goodman forged Milojkovitch’s signature on one of the checks
        and made the check payable to himself in the amount of $361.32.
        Goodman then went to a Bank of Calumet branch and
        unsuccessfully attempted to cash the check.

        Goodman was ultimately arrested. The State charged him with a
        number of offenses under four different cause numbers. For the
        events involving Dreiser, Goodman was charged with robbery as
        a Class A felony, and aggravated battery as a Class B felony
        under cause number 45G01-0503-FA-00010 (“FA-10”).
        Goodman was charged under cause number 45G01-0503-FB-
        00022 (“FB-22”) with robbery as a Class B felony for the robbery
        of Armstrong and robbery as a Class C felony for the events
        involving Milojkovitch. Goodman was charged with robbery
        resulting in serious bodily injury as a Class B felony under cause
        number 45G01-0503-FB-00023 (“FB-23”). Goodman was also
        charged with forgery as a Class C felony and fraud on a financial
        institution as a Class C felony under cause number 45G01-0503-
        FC-00041 (“FC-41”) for his attempt to forge Milojkovitch’s name
        and cash one of her checks. Additionally, the State filed an
        habitual offender charge under each of the four cause numbers.

Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 3 of 19
        On August 30, 2005, Goodman entered into a plea agreement
        with [Appellee-Respondent the State of Indiana (the “State”)].
        Under the agreement, Goodman agreed to plead guilty to
        robbery as a Class A felony under FA-10, robbery as a Class B
        felony and robbery as a Class C felony under FB-22, and forgery
        as a Class C felony under FC-41. In exchange, the State
        dismissed the aggravated battery as a Class B felony charge under
        FA-10, all of the charges under FB-23, the fraud on a financial
        institution as a Class C felony charge under FC-41, and all four
        of the habitual offender charges.

        The trial court held a sentencing hearing on September 27, 2005,
        where it accepted Goodman’s guilty plea. At the hearing,
        Goodman apologized to his victims and stated that he was under
        the influence of drugs at the time he committed each of the acts
        to which he pled guilty. The trial court found two aggravating
        circumstances. First was Goodman’s criminal history, which
        includes four juvenile adjudications, nine adult felony
        convictions, and one misdemeanor conviction. The second
        aggravating circumstance was that one of Goodman’s victims
        was an eighty-three year old woman who suffered a fractured
        hip. The only mitigating factor found by the trial court was
        Goodman’s guilty plea, but the court did not give this factor
        significant weight because of Goodman’s criminal history. The
        trial court specifically refused to find that Goodman’s addiction
        to drugs was a mitigating circumstance. The court sentenced
        Goodman to forty-eight years for his Class A felony robbery
        conviction, seventeen years for his Class B felony robbery
        conviction, seven years for his Class C felony robbery conviction,
        and six years for his Class C felony forgery conviction. These
        sentences were to be served consecutively for an aggregate
        sentence of seventy-eight years. The trial court stated that it did
        not give Goodman the maximum sentence for any of his
        convictions because he pled guilty.



Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 4 of 19
      Goodman v. State, 45A03-0510-CR-525 *2-3 (Ind. Ct. App. August 14, 2006)

      (footnotes omitted), trans. denied. Goodman’s sentence was affirmed on direct

      appeal. Id. at *14.


[3]   Goodman filed a pro-se PCR petition on July 8, 2013. The post-conviction

      court subsequently conducted an evidentiary hearing on Goodman’s petition,

      after which it issued an order denying Goodman’s petition. This appeal

      follows.



                                 Discussion and Decision
[4]   Post-conviction procedures do not afford the petitioner with a super-appeal.

      Williams v. State, 706 N.E.2d 149, 153 (Ind. 1999). Instead, they create a

      narrow remedy for subsequent collateral challenges to convictions, challenges

      which must be based on grounds enumerated in the post-conviction rules. Id.

      A petitioner who has been denied post-conviction relief appeals from a negative

      judgment and as a result, faces a rigorous standard of review on appeal. Dewitt

      v. State, 755 N.E.2d 167, 169 (Ind. 2001); Colliar v. State, 715 N.E.2d 940, 942

      (Ind. Ct. App. 1999), trans. denied.


[5]   Post-conviction proceedings are civil in nature. Stevens v. State, 770 N.E.2d 739,

      745 (Ind. 2002). Therefore, in order to prevail, a petitioner must establish his

      claims by a preponderance of the evidence. Ind. Post-Conviction Rule 1(5);

      Stevens, 770 N.E.2d at 745. When appealing from the denial of a PCR petition,

      a petitioner must convince this court that the evidence, taken as a whole, “leads


      Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 5 of 19
      unmistakably to a conclusion opposite that reached by the post-conviction

      court.” Stevens, 770 N.E.2d at 745. “It is only where the evidence is without

      conflict and leads to but one conclusion, and the post-conviction court has

      reached the opposite conclusion, that its decision will be disturbed as contrary

      to law.” Godby v. State, 809 N.E.2d 480, 482 (Ind. Ct. App. 2004), trans. denied.

      The post-conviction court is the sole judge of the weight of the evidence and the

      credibility of the witnesses. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004).

      We therefore accept the post-conviction court’s findings of fact unless they are

      clearly erroneous but give no deference to its conclusions of law. Id.


               I. Whether Goodman’s Guilty Plea Was Made
                  Knowingly, Intelligently, and Voluntarily
[6]   Goodman challenges the post-conviction court’s determination that his guilty

      plea was made knowingly, intelligently, and voluntarily. Specifically,

      Goodman contends that his guilty plea was rendered involuntary because there

      is no record that he was advised of certain constitutional rights as is required by

      Boykin v. Alabama, 395 U.S. 238 (1969). Goodman also raises two alternative

      contentions relating to the voluntary nature of his guilty plea, with these

      contentions being that his guilty plea was rendered involuntary (1) because of

      his erroneous belief that in light of his decision to plead guilty, the level of

      felony of one of the charges would be reduced; and (2) because the State

      allegedly attempted to increase his culpability with regard to one of the other

      charges.



      Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 6 of 19
                                           A. Boykin Rights
[7]   “In Boykin, the United States Supreme Court held that it was reversible error for

      the trial judge to accept petitioner’s guilty plea without an affirmative showing

      that it was intelligent and voluntary.” Hall v. State, 849 N.E.2d 466, 469 (Ind.

      2006) (citing Boykin, 395 U.S. at 242). “More particularly, Boykin requires that

      the record must show, or there must be an allegation and evidence which show,

      that the defendant was informed of, and waived, three specific federal

      constitutional rights: the privilege against compulsory self-incrimination, right

      to trial by jury, and the right to confront one’s accusers.” Id. (citing Boykin, 395
U.S. 243). The Boykin Court made it clear that “‘[w]e cannot presume a waiver

      of these three important federal rights from a silent record.’” Id. (quoting

      Boykin, 395 U.S. 243).


              However, Boykin “does not require that the record of the guilty
              plea proceeding show that the accused was formally advised that
              entry of his guilty plea waives certain constitutional rights[,]” nor
              does Boykin require that the record contain a formal waiver of
              these rights by the accused. State v. Eiland, 707 N.E.2d 314, 318
              (Ind. Ct. App. 1999) (quotation omitted), reh’g denied, opinion
              expressly adopted by 723 N.E.2d 863 (Ind. 2000); Barron v. State,
              164 Ind. App. 638, 330 N.E.2d 141, 144 (1975). Rather, Boykin
              only requires a conviction to be vacated if the defendant did not
              know or was not advised at the time of his plea that he was
              waiving his Boykin rights. Davis v. State, 675 N.E.2d 1097, 1103
              (Ind. 1996); see also United States ex rel. Miller v. McGinnis, 774 F.2d
819, 824 (7th Cir. 1985) (holding that a defendant must be “fully
              cognizant” that he is waiving his Boykin rights by pleading
              guilty).



      Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 7 of 19
      Dewitt v. State, 755 N.E.2d 167, 171 (Ind. 2001). Further, “[a] signed plea

      agreement reciting that the defendant waives the right to a jury trial, the right to

      confront witnesses and the right against self-incrimination, is an adequate

      advisement to establish a knowing and voluntary waiver of rights.” Spencer v.

      State, 634 N.E.2d 500, 501 (Ind. Ct. App. 1993) (citing Von Hagel v. State, 568
N.E.2d 549, 550 (Ind. Ct. App. 1990), trans. denied). “The trial judge is not

      required personally to advise the defendant of the constitutional rights he is

      waiving if those rights are recited in the plea agreement.” Id. (citing Moriarty v.

      State, 490 N.E.2d 1106, 1108 (Ind. 1986)).


[8]   In the instant matter, the plea agreement that was signed by Goodman and

      accepted by the trial court recited the constitutional rights which must be

      included in a proper Boykin advisement. Review of the record demonstrates

      that Goodman indicated during the guilty plea hearing that he (1) had reviewed

      the entire plea agreement before signing it, (2) understood its terms and

      conditions, (3) had reviewed its terms with his attorney, and (4) fully

      understood all of his constitutional rights. The trial court also asked Goodman

      directly whether he understood that he was giving up his constitutional right to

      be tried by a jury and the related constitutional rights by pleading guilty.

      Goodman responded that he understood. Additionally, during the evidentiary

      hearing, Goodman admitted that he signed the plea agreement and was present

      in court when the trial court went over its terms.


[9]   It is clear from the record that Goodman knew he was waiving the

      constitutional rights discussed in Boykin. Review of Goodman’s plea agreement

      Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 8 of 19
       demonstrates that the plea agreement specifically indicated that by pleading

       guilty, Goodman was waiving the constitutional rights specified by the United

       States Supreme Court in Boykin. Goodman has also acknowledged that he

       signed the plea agreement and that he understood its terms. Thus, despite

       Goodman’s claim to the contrary, we conclude that Goodman was, in fact,

       adequately notified of his Boykins rights. Goodman’s contention that the

       alleged failure to notify him of his Boykin rights rendered his guilty plea

       involuntary is therefore without merit.


                                    B. Additional Contentions
[10]   Goodman also contends that his guilty plea was rendered involuntary because

       (1) he erroneously believed that the Class B felony charge would be reduced to

       a Class C felony and (2) the State allegedly attempted to increase his culpability

       with regard to the Class A felony robbery charge. Goodman, however, did not

       raise either of these contentions in his PCR petition. As such, these contentions

       are unavailable for appellate review. See Allen v. State, 749 N.E.2d 1158, 1171

       (Ind. 2001) (providing that “[i]ssues not raised in the petition for post-

       conviction relief may not be raised for the first time on post-conviction

       appeal”); see also Ind. Post-Conviction Rule 1(8) (providing that “[a]ll grounds

       for relief available to a petitioner under this rule must be raised in his original

       petition.”).


[11]   Furthermore, to the extent that Goodman presented argument relating to these

       contentions during the evidentiary hearing, the post-conviction court was in the


       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 9 of 19
       best position to judge Goodman’s credibility with regard to his claimed belief

       that the Class B felony charge would be reduced to a Class C felony. Nothing

       in the record provides any indication that the charge would be reduced to a

       Class C felony and the trial court explicitly explained the potential sentence that

       could be imposed following Goodman’s plea of guilty to the Class B felony.

       The post-conviction court was also in the best position to judge whether the

       State presented any argument which was inconsistent with the factual basis

       outlining Goodman’s participation in the criminal acts relating to the Class A

       felony robbery charge. We will not disturb the post-conviction court’s

       determinations relating to the weight of the evidence or witness credibility. See

       Fisher, 810 N.E.2d at 679 (providing that the post-conviction court is the sole

       judge of the weight of the evidence and the credibility of the witnesses).


           II. Whether There Was a Sufficient Factual Basis to
            Support Goodman’s Guilty Plea for Class C felony
                              Robbery
[12]   Goodman also contends that there was an insufficient factual basis to support

       his guilty plea for Class C felony robbery. Specifically, Goodman claims that

       the factual basis was insufficient to show that he used force when committing

       the Class C felony robbery.


               A court may not accept a guilty plea unless the court determines
               that a sufficient factual basis exists to support the plea. Rhoades v.
               State, 675 N.E.2d 698, 700 (Ind. 1996) (citing Ind. Code § 35-35-
               1-3). A factual basis may be established by relatively minimal
               evidence about the elements of the crime from which the court

       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 10 of 19
               could reasonably conclude that the defendant is guilty. Id. A
               trial court’s finding of an adequate factual basis is presumptively
               correct. Id. Additionally, the standard for a sufficient factual
               basis to support a guilty plea is less rigorous than that required to
               support a conviction. Id. at 702.


       Graham v. State, 941 N.E.2d 1091, 1098 (Ind. Ct. App. 2011).


[13]   In order to find that Goodman had committed Class C felony robbery at the

       time he committed the criminal offense at issue, the factual basis needed to

       establish that Goodman “knowingly or intentionally [took] property from

       another person or from the presence of another person: (1) by using or

       threatening the use of force on any person; or (2) by putting any person in

       fear[.]” Indiana Code § 35-42-5-1. “It is true that committing robbery by use of

       force requires that the force be used before the defendant completes taking the

       property from the presence of the victim.” Young v. State, 725 N.E.2d 78, 80

       (Ind. 2000) (citing Eckelberry v. State, 497 N.E.2d 233, 234 (Ind. 1986)).

       However,


               “[w]e have previously held ... that a [robbery by use of force] is
               not fully effectuated if the person in lawful possession of the
               property resists before the thief has removed the property from
               the premises or from the person’s presence.” [Coleman v. State,
               653 N.E.2d 481, 482 (Ind. 1995)] (emphasis added) (citing
               Eckelberry, 497 N.E.2d at 234 (“The evidence showed the force
               was used before Eckelberry completed taking the automobile
               ‘from the presence of’ Mrs. Bohannan.”)). The statute provides
               that the property must be taken from “another person or from the
               presence of another person.” Ind. Code [ ] § 35-42-5-1 [ ]. A
               defendant may exert force off the victim’s land and still exert the
               force in the victim’s presence. Many robberies occur in places
       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 11 of 19
               never owned by the victim, like parking lots.

               “A crime that is continuous in its purpose and objective is
               deemed to be a single uninterrupted transaction.” Eddy v. State,
               496 N.E.2d 24, 28 (Ind. 1986). A robbery is not complete until
               the defendant asports the property, or takes it from the possession
               of the victim. Id. (upholding felony murder conviction where
               defendant killed victim after removing property from victim’s
               pockets, but prior to taking property away with him); Neal v.
               State, 214 Ind. 328, 14 N.E.2d 590, 596 (1938) (defining
               asportation). Asportation continues as the perpetrators depart
               from the place where the property was seized. See Coleman, 653
N.E.2d at 482; Eddy, 496 N.E.2d at 28. In short, when the
               robbery and the violence are so closely connected in point of
               time, place, and continuity of action, they constitute one
               continuous scheme or transaction. Thompson v. State, 441 N.E.2d
192 (Ind. 1982); Stroud v. State, 272 Ind. 12, 395 N.E.2d 770
               (1979).


       Id. at 81 (second set of brackets in original, all others added).


[14]   The Indiana Supreme Court held such was the case in Young. Id. In that case,

       Young entered the home of Betty and Earl Morris on March 29, 1998. Id. at

       80. While in the Morris’ home, Young asked them if they would be interested

       in buying food stamps. Id. After they declined, Young asked Earl “if he had

       change for a $50 bill, and held up a bill with the number 50 on it.” Id.


               As Morris was taking out his billfold, he began to think the
               money was fake, and said he would not make change. Young
               shoved Morris back against the door and grabbed the billfold. He
               then ran out to his car, which was in the alley with the engine
               running.



       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 12 of 19
               Morris pursued Young and arrived at the car in time to grab onto
               the windshield and the door handle. He reached into the open
               window to turn off the ignition. Young rapped his knuckles with
               a screwdriver and drove down the alley, but Morris continued to
               hang onto the car. Morris said he couldn’t let go, because Young
               was going too fast. The friction from the pavement of the alley
               wore through Morris’s shoe, and he fell off. Young ran over
               Morris’s leg as he sped away.

               Morris sustained a fractured ankle and abrasions and bruises on
               his arms and legs. He went to the emergency room for treatment
               a day or two after he was injured. Morris reports that his leg is
               still stiff and, as a result, he freezes up and falls down a lot, trying
               to walk.


       Id. (internal record quotations and brackets omitted). Young challenged his

       conviction arguing that the evidence was insufficient to prove that he took

       property from Earl by using force. Upon review, the Indiana Supreme Court

       disagreed and held that “[t]he snatching of money, exertion of force, and escape

       were so closely connected in time (to sprint from house to running car parked

       outside), place (from door to alley), and continuity (in stealing money, then

       attempting to escape with it), that we hold Young’s taking of property includes

       his actions in effecting his escape.” Id. at 81.


[15]   Such is also the case here. The factual basis demonstrates that on March 5,

       2005, Goodman approached a van parked in a parking lot outside of a Linen N’

       Things store in Highland. The van belonged to Milojkovitch. Goodman

       approached the van, reached inside, and took a purse belonging to

       Milojkovitch. Milojkovitch had not given Goodman permission to either


       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 13 of 19
       approach her van or take her purse. Milojkovitch approached as Goodman

       reached into her van and took her purse. Milojkovitch and Goodman engaged

       in a struggle over the purse when Milojkovitch attempted to take it back from

       Goodman. During the struggle, Goodman “forcefully snatched the purse

       causing the strap to break” and Milojkovitch to be knocked to the ground.

       Guilty Plea Tr. p. 28. Goodman then fled with Milojkovitch’s purse. In setting

       forth the factual basis during the guilty plea hearing, Goodman admitted that he

       knowingly and intentionally took the purse from Milojkovitch “by use of force

       in snatching the purse.” Guilty Plea Tr. p. 29. Goodman also admitted that by

       doing so, “it was [his] intent to deprive [Milojkovitch] of any use or value of the

       purse.” Guilty Plea Tr. p. 29.


[16]   The factual basis demonstrates that the force exerted by Goodman was exerted

       as Goodman attempted to depart from the place from which Milojkovitch’s

       purse was seized, i.e., her vehicle. Similar to the facts presented in Young,

       Goodman’s snatching of the purse, exertion of force, and escape were so closely

       connected in time, place, and continuity that we conclude Goodman’s taking of

       Milojkovitch’s purse includes his actions effecting his escape. See Young, 725
N.E.2d at 81 (providing that Young’s snatching of money, exertion of force,

       and escape were so connected in time, place, and continuity that Young’s

       taking of property included his actions in effecting his escape). We further

       conclude, therefore, that the factual basis was sufficient to support Goodman’s

       guilty plea for Class C felony robbery.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 14 of 19
         III. Whether Goodman Suffered Ineffective Assistance
                          of Trial Counsel
[17]   The right to effective counsel is rooted in the Sixth Amendment to the United

       States Constitution. Taylor v. State, 840 N.E.2d 324, 331 (Ind. 2006). “‘The

       Sixth Amendment recognizes the right to the assistance of counsel because it

       envisions counsel’s playing a role that is critical to the ability of the adversarial

       system to produce just results.’” Id. (quoting Strickland v. Washington, 466 U.S.
668, 685 (1984)). “The benchmark for judging any claim of ineffectiveness

       must be whether counsel’s conduct so undermined the proper function of the

       adversarial process that the trial court cannot be relied on as having produced a

       just result.” Strickland, 466 U.S. at 686. The United States Supreme Court has

       held that the two-part test set forth in Strickland applies to challenges to guilty

       pleas based on alleged ineffective assistance of counsel. Hill v. Lockhart, 474
U.S. 52, 57-58 (1985).


[18]   A successful claim for ineffective assistance of counsel must satisfy two

       components. Reed v. State, 866 N.E.2d 767, 769 (Ind. 2007). Under the first

       prong, the petitioner must establish that counsel’s performance was deficient by

       demonstrating that counsel’s representation “fell below an objective standard of

       reasonableness, committing errors so serious that the defendant did not have

       the ‘counsel’ guaranteed by the Sixth Amendment.” Id. We recognize that

       even the finest, most experienced criminal defense attorneys may not agree on

       the ideal strategy or most effective way to represent a client, and therefore,

       under this prong, we will assume that counsel performed adequately and defer

       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 15 of 19
       to counsel’s strategic and tactical decisions. Smith v. State, 765 N.E.2d 578, 585

       (Ind. 2002). Isolated mistakes, poor strategy, inexperience, and instances of

       bad judgment do not necessarily render representation ineffective. Id.


[19]   Under the second prong, the petitioner must show that the deficient

       performance resulted in prejudice. Reed, 866 N.E.2d at 769. Again, a petitioner

       may show prejudice by demonstrating that there is “a reasonable probability

       (i.e. a probability sufficient to undermine confidence in the outcome) that, but

       for counsel’s errors, the result of the proceeding would have been different.” Id.

       A petitioner’s failure to satisfy either prong will cause the ineffective assistance

       of counsel claim to fail. See Williams, 706 N.E.2d at 154. Stated differently,

       “[a]lthough the two parts of the Strickland test are separate inquires, a claim

       may be disposed of on either prong.” Grinstead v. State, 845 N.E.2d 1027, 1031

       (Ind. 2006) (citing Williams, 706 N.E.2d at 154).


[20]   In contending that his trial counsel rendered ineffective assistance, Goodman

       claims that his trial counsel misinformed him of the law and failed to

       investigate his case. Goodman, however, presented no evidence beyond his

       own self-serving testimony at the evidentiary hearing to support these claims.


[21]   With respect to his claim that trial counsel incorrectly advised him as to the

       law, the Indiana Supreme Court has held that “a petitioner may not simply

       allege that he or she would not have entered into a guilty plea, nor is the

       petitioner’s conclusory testimony to that effect sufficient to prove prejudice.”

       Clarke v. State, 974 N.E.2d 562, 565 (Ind. Ct. App. 2012).


       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 16 of 19
               Rather, the petitioner must “establish, by objective facts,
               circumstances that support the conclusion that [trial] counsel’s
               errors in advice as to penal consequences were material to the
               decision to plead.” Segura v. State, [749 N.E.2d 496, 507 (Ind.
               2001)]. In so doing, the petitioner “must establish an objective
               reasonable probability that competent representation would have
               caused the petitioner not to enter a plea.” Id. In undertaking this
               analysis, we focus upon whether the petitioner proffered specific
               facts indicating that a reasonable defendant would have rejected
               the petitioner’s plea had the petitioner’s trial counsel performed
               adequately. See Willoughby v. State, [792 N.E.2d 560, 564 (Ind.
               Ct. App. 2003), trans. denied].


       Id. (first set of brackets in original, all others added).


[22]   It is also of note that Goodman did not call his trial counsel to testify during the

       evidentiary hearing regarding either the legal information she shared with

       Goodman or her investigation into the facts and circumstances relating to the

       charges levied against Goodman. “When trial counsel is not called as a witness

       to testify in support of a petitioner’s arguments, the post-conviction court may

       infer that trial counsel would not have corroborated the petitioner’s

       allegations.” Gann v. State, 570 N.E.2d 976, 979 (Ind. Ct. App. 1991) (citing

       Dickson v. State, 533 N.E.2d 586, 589 (Ind. 1989)). The post-conviction court,

       therefore, was under no obligation to credit Goodman’s self-serving testimony

       regarding the assistance allegedly rendered by his trial counsel.


[23]   Further, review of the record reveals that Goodman failed to establish that he

       was prejudiced by trial counsel’s actions. Goodman was facing numerous

       felony charges under four separate cause numbers. Goodman was also alleged


       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016   Page 17 of 19
       to be a habitual offender in each of the separate cause numbers. All told,

       Goodman faced a maximum 194-year sentence if found guilty of each of the

       charged offenses and found to be a habitual offender. Pursuant to the terms of

       the plea agreement, the State agreed to dismiss a number of felony charges and

       all four allegations that Goodman was a habitual offender. The dismissal of

       these charges and the habitual offender allegations resulted in a significant

       reduction in the potential sentencing exposure faced by Goodman.


[24]   In discussing the terms of the plea agreement with Goodman during the guilty

       plea hearing, the trial court went through Goodman’s potential sentencing

       exposure as a result of his guilty plea in great detail. Goodman repeatedly

       indicated that he understood his potential exposure and that he wished to plead

       guilty pursuant to the terms of the plea agreement. The trial court subsequently

       accepted Goodman’s guilty pleas and sentenced him in accordance with the

       terms of the plea agreement. Based on these facts, we conclude that Goodman

       failed to demonstrate that there was “a reasonable probability (i.e. a probability

       sufficient to undermine confidence in the outcome) that, but for counsel’s

       errors, the result of the proceeding would have been different.” Reed, 866
N.E.2d at 769. As such, we conclude that the post-conviction court did not err

       in rejecting Goodman’s contention that he suffered ineffective assistance of trial

       counsel.1




       1
         To the extent that Goodman claims that his trial counsel provided ineffective assistance by “effectively
       arguing for consecutive sentences[,]” Appellant’s Br. p. 9, and failing to argue that his drug use should be

       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016              Page 18 of 19
                                                   Conclusion
[25]   In sum, we conclude that the record demonstrates that Goodman’s guilty plea

       was made knowingly, intelligently, and voluntarily. We also conclude that the

       factual basis was sufficient to support Goodman’s guilty plea for Class C felony

       robbery and that Goodman did not suffer ineffective assistance of trial counsel.

       As such, we affirm the judgment of the post-conviction court.


[26]   The judgment of the post-conviction court is affirmed.


       Bailey, J., and Altice, J., concur.




       considered to be a mitigating factor, the record demonstrates otherwise. Review of the record reveals that
       Goodman’s trial counsel did not argue for consecutive sentences but rather merely acknowledge that the trial
       court would likely feel compelled to consider the serious nature of Goodman’s conduct together with his
       extensive criminal record and would likely order that the sentences imposed for each of Goodman’s
       convictions be run consecutively to the others. Despite making this acknowledgment, however, trial counsel
       nevertheless requested that the trial court order that the sentences be run concurrently and that the trial court
       consider Goodman’s drug habit to be a mitigating factor. It is beyond trial counsel’s control that the trial
       court did not grant these requests when sentencing Goodman.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1510-PC-1568 | April 15, 2016              Page 19 of 19